The contract between the parties was as follows:
WINSTON, N.C. 14 October, 1890.
I hereby guarantee S. Shelton against all loss in his investment, in West End Land Co., in lot No. 190, which cost him $1,250, said Shelton to exercise right as to when said lot shall be sold, which shall not exceed two years from 1 November, 1890, on a condition that said S. Shelton will give me five per cent of the profits realized on the sale of said lot.
H. H. REYNOLDS.
The stipulation that the defendant should have five per cent of the profits, if any should be realized from the investment, was a sufficient consideration to support the agreement of the defendant. It is such a contract as the courts will enforce. But the objection of the defendant was to its admission as evidence in the case. It was proper that this objection should be overruled. The contract could not be construed till it was put in evidence.
There was no error in allowing plaintiff to testify that he showed defendant a paper called a certificate of purchase before he signed the contract. The contents of this writing were properly excluded on the direct examination, it not having been produced.
His Honor did not err when he refused to allow the jury to inspect the original contract, as the defendant's counsel wished them to do. The circumstances called for the application of the rule that (528) there must be allegation as well as proof, and that other rule, stated by his Honor, "that evidence should be offered to the ears of the jury, and not to their eyes." We find no other exceptions in the case. The judgment must therefore be affirmed.
NO ERROR.